[Cite as State ex rel. Woodard v. Ambrose, 2013-Ohio-4049.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100083




                    STATE EX REL. RENO WOODARD

                                                  RELATOR

                                                     vs.



            CUYAHOGA COUNTY JUDGE AMBROSE

                                 RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 466936
                                          Order No. 467552

        RELEASE DATE:              September 16, 2013
FOR RELATOR

Reno Woodard, Pro se
Inmate No. 461-073
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} Reno Woodard has filed a complaint for a writ of mandamus. Woodward

seeks an order from this court, which requires Judge Dick Ambrose to conduct a hearing

and render a ruling with regard to a “motion to correct illegal sentence” filed in State v.

Woodard, Cuyahoga C.P. No. CR-100083. For the following reasons, we decline to

issue a writ of mandamus on behalf of Woodard.

       {¶2} Initially, we find that Woodard has failed to comply with Loc.App.R.

45(B)(1)(a), which mandates that a complaint for a writ of mandamus must be supported

by a sworn affidavit that specifies the details of his claim for relief. State ex rel. Leon v.

Cuyahoga Cty. Court of Common Pleas, 8th Dist. Cuyahoga No. 92826, 2009-Ohio-1612;

State ex rel. Santos v. McDonnell, 8th Dist. Cuyahoga No. 90659, 2008-Ohio-214; Turner

v. Russo, 8th Dist. Cuyahoga No. 87852, 2006-Ohio-4490; Barry v. Galvin, 8th Dist.

Cuyahoga No. 85990, 2005-Ohio-2324.

       {¶3} Woodard has also failed to comply with R.C. 2969.25(C), which requires that

an inmate, who files a complaint against a government entity or government employee,

must support the complaint with a statement that: 1) sets forth the balance in the inmate’s

account for the preceding six months, as certified by the institutional cashier; and 2) a

statement that sets forth all other cash and items of value as owned by the inmate. The

failure of Woodard to comply with R.C. 2969.25(C) warrants dismissal of his complaint

for a writ of mandamus. Martin v. Woods, 121 Ohio St.3d 609, 2009-Ohio-1928, 906

N.E.2d 1113; State ex rel. Marshall v. Cuyahoga Cty. Court of Common Pleas, 8th Dist.
Cuyahoga No. 99114, 2013-Ohio-705; Gaston v. Reid, 8th Dist. Cuyahoga No. 98192,

2012-Ohio-2937.

       {¶4} Finally, Woodard’s request for a writ of mandamus is moot. Attached to

Judge Ambrose’s motion for summary judgment is a copy of a journal entry (journalized

on July 8, 2013), that demonstrates that a ruling has been rendered with regard to the

motion to correct illegal sentence. Thus, Woodard is not entitled to a writ of mandamus.

 State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450

N.E.2d 1163 (1983). In addition, Woodard has failed to establish that there exists a duty,

on the part of Judge Ambrose, to conduct a hearing with regard to Woodard’s motion to

correct illegal sentence.

       {¶5} Accordingly, we grant Judge Ambrose’s motion for summary judgment.

Costs to Judge Ambrose. Costs waived. The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

       {¶6} Writ denied.




LARRY A. JONES, SR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KENNETH A. ROCCO, J., CONCUR